Exhibit TEXAS STATE BANK 000 00059 01 Page:1 A Bank for Texas ACCOUNT: 07/31/2008 P.O. Box 4797 — McAllen, TX 78502-4797 *****AUTO**5-DIGIT 77651 12737 0.6050 AV 0.32447 1 279 CROCHET&BORELSERVICESINC DBA C & B SERVICES INC 346 TWIN CITY HWY 30-6 PORT NECHES TX 77651-6203 1 3 Our FreedomPlus MasterCard Debit Cards are Secure. They are accepted at millions of locations worldwide. Using your debit card eliminates check writing and it's safer than using cash. Plus, every purchase you make comes with MasterCard protection. Get yours today! COMMERCIAL
